Defendant, Clifford Capshaw, was charged with the crime of larceny in the district court of Okfuskee county, was tried, convicted, and sentenced to serve a term of two and one-half years in the State Penitentiary at McAlester, and has appealed.
This is a companion case of Cook v. State, 78 Okla. Cr. 258,147 P.2d 171. The facts here are practically identical with the facts in that case. The same questions are presented in each case, and the cases have been jointly briefed.
For the reasons stated in the Cook case, the judgment and sentence of the district court of Okfuskee county is reversed, and the case remanded.
JONES, P. J., concurs. DOYLE, J., not participating